Citation Nr: 9926534	
Decision Date: 09/16/99    Archive Date: 09/28/99

DOCKET NO.  95-02 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to an increased rating for service-connected 
anxiety disorder, currently rated as 30 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel




INTRODUCTION

The veteran had active service from January 1943 to October 
1945.

This matter initially came to the Board of Veterans' Appeals 
(Board) from a September 1994 rating decision by the Winston-
Salem, North Carolina Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied the veteran's claim of 
entitlement to an increased evaluation for service-connected 
psychoneurosis with complaint of back pain, and the original 
10 percent rating was confirmed and continued.  The veteran's 
notice of disagreement was received in October 1994.  A 
statement of the case was mailed to the veteran in December 
1994.  The veteran's substantive appeal was received in 
January 1995.  

In January 1997, the Board remanded this case for further 
development.  In a December 1997 rating decision, the RO 
assigned a 30 percent evaluation for the veteran's service-
connected disability.  At that time, the RO recharacterized 
the veteran's service-connected psychoneurosis with 
complaints of back pain, to anxiety disorder.  The December 
1997 rating decision also denied a claim for service 
connection for degenerative joint disease at L4-L5 as not 
well grounded.  Although an increased evaluation was assigned 
for anxiety disorder, this issue remained in appellate status 
and before the Board at that time.  AB v. Brown, 6 Vet. App. 
35 (1993).

The case was returned to the Board in March 1998.  In May 
1998, the Board again remanded the case for further 
development.  

In an August 1998 decision letter, the RO denied entitlement 
to service connection for an ulcer disability.  The veteran 
was notified of this decision and of his procedural and 
appellate rights.  Since a notice of disagreement has not 
been received, the issue of entitlement to service connection 
for an ulcer disability is not in appellate status and before 
the Board at this time.


FINDINGS OF FACT

1.  Prior to November 7, 1996, the veteran's reliability, 
flexibility and efficiency levels, by reason of 
psychoneurotic symptoms, were so reduced as to result in 
considerable industrial impairment.

2.  Prior to November 7, 1996, the veteran's psychoneurotic 
symptoms were not of such severity and persistence to have 
caused severe impairment in the ability to obtain or retain 
employment nor was the veteran's ability to establish or 
maintain effective or favorable relationships with people 
severely impaired.

3.  Since November 7, 1996, the veteran has exhibited 
occupational and social impairment with reduced reliability 
and productivity due to severe impairment of short and long-
term memory and disturbances of motivation and mood.

4.  Since November 7, 1996, the veteran's anxiety disorder 
has not been productive of suicidal or homicidal ideation; 
obsessional rituals; illogical speech; the inability to 
function independently; impaired impulse control; spatial 
disorientation; nor has there been a neglect of personal 
appearance and hygiene.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating of 50 percent, but 
not more, for anxiety disorder with complaints of back pain, 
prior to November 7, 1996, have been met 38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.7, 4.129, 4.130, 4.132 
Diagnostic Code 9400 (1996).

2.  The schedular criteria for a rating of 50 percent, but 
not more, for anxiety disorder with complaints of back pain, 
since November 7, 1996, have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.7, 4.129, 4.130, Diagnostic 
Code 9400-9440 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim as to this issue is well-grounded within 
the meaning of 38 U.S.C.A. § 5107 (West 1991).  That is, the 
Board finds that he has presented a plausible claim.  The 
Board is also satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107 (West 1991).

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
the present level of disability is of primary concern.  
Further, although a review of the recorded history of a 
disability should be conducted in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the 
Board has thoroughly reviewed all medical evidence of record, 
the Board will focus primarily on the most recent medical 
findings regarding the current level of the veteran's 
service-connected disability.

The veteran contends that his back disability should be 
separately rated from his service-connected anxiety disorder.  
The Board notes, however, that the veteran is not separately 
service-connected for a low back disability.  However, the 
veteran's complaint of back pain, that is associated with his 
psychiatric disability, is considered a part of his 
psychiatric disability as opposed to any other physical low 
back complaints which are not derived from his psychiatric 
disability and which are derived from actual physical origin.  
These symptoms are not rated as part of the veteran's 
psychiatric disability as they are due to other etiology, as 
explained below.  

At the outset, the Board will review the history of this 
case.  The veteran's medical examination at induction was 
negative for any complaints, findings, or diagnosis of back 
pain or a back disability.  The veteran's service medical 
records indicate that the veteran complained of back pain on 
several occasions during service, beginning in September 1944 
while in Italy.  The veteran was thereafter admitted to the 
8th Evacuation Hospital in October 1944 for lumbar myositis.  
At that time, the veteran stated that he had suffered from 
"back trouble" since childhood.  A board of medical 
officers at the Third Convalescent Hospital evaluated the 
veteran and reported, "Although not hospitalized, 'rides the 
sick book' and has to be sent to Station Hospital frequently.  
Transferred from M.P.'s to Infantry about 3 to 4 weeks ago.  
Always fell out of hikes because of backache or fainting, and 
after 1 day at front was sent in."  The board of medical 
officers concluded, "It is felt that this soldier is an 
intractable chronic, who cannot get along in combat."  After 
a thorough examination, the board of medical officers found 
that the veteran suffered from psychoneurosis, anxiety state, 
chronic.

The veteran's October 1945 separation examination report 
indicated that the veteran had no musculoskeletal defects at 
the time of his discharge from service.

In October 1953, the veteran submitted a claim for 
entitlement to service connection for a nervous disorder and 
for a back disability.  At that time, the Chief of Admission 
at a VA hospital sent a letter to the RO reporting that an 
examination of the veteran had been conducted subsequent to 
the veteran's application for hospitalization on October 26, 
1953.  The examiner noted that that veteran had a history of 
"crack-up."  X-rays of the veteran's back were negative.  
The veteran complained of low back pain, chest pain, 
insomnia, nervousness and gas.  The examiner noted that the 
veteran was highly nervous, had full range of motion in his 
back.  The examiner indicated that hospitalization at that 
time was not advised.

The veteran was admitted to the VA hospital on November 10, 
1953.  At that time, the veteran continued to complain of 
back pain.  The veteran stated that sometimes he could hear 
the "joints pop."  The veteran also complained of heart 
pain and stated, "I just go all to pieces at times."  He 
stated that he lays on the floor because he feels that his 
heart is going to quit beating and he will die.  The veteran 
stated that his mind did not work right and that he must read 
things two or three times to understand them.  The veteran 
often found himself in a daze.  Upon examination, the veteran 
was found to be tense, worried, and tearful.  X-rays of the 
veteran's back showed no evidence of gross destructive bone 
or joint disease.  An electrocardiogram was normal.  The 
veteran was discharged after ten days, on November 20, 1953.

In a February 1954 rating decision, service connection was 
granted for psychoneurosis, anxiety state, manifested by back 
pain.  The RO noted that the veteran complained of a back 
condition during service and a diagnosis of psychoneurosis 
was made.  Complaints were found to be subjective at that 
time.  The RO noted that the hospital report failed to reveal 
evidence of gross destructive bone or joint disease at that 
time.  The veteran's service-connected disability was 
evaluated as 10 percent disabling.  The veteran was notified 
of this decision in February 1954.

In May 1954, the veteran's treating physician, Joseph P. 
Bailey, M.D., sent a letter to the RO stating that the 
veteran had been suffering with back trouble, which was 
probably due to a ruptured disc in the lumbar area.  As such, 
the veteran would probably have to change careers.  In a June 
1954 rating decision, the RO stated that the information 
contained in Dr. Bailey's letter was insufficient to warrant 
a change in the veteran's rating.  As such, the veteran's 10 
percent evaluation was confirmed and continued.

In 1993 the veteran submitted a claim for an increased rating 
for his service-connected psychoneurosis with complaint of 
back pain.  In support of his claim for an increased rating, 
the veteran submitted outpatient treatment records dated 
October and November 1993 from the VA Medical Center 
Asheville.  These records documented treatment for low back 
pain.

In July 1994 the veteran was afforded a medical examination.  
At that time, the veteran complained that his low back pain 
had worsened in recent years.  The veteran stated that his 
pain was usually worse in the morning, and that it was made 
worse by prolonged sitting, bending, lifting, and stooping.  
X-rays showed evidence of hypertrophic arthritic spur 
formation involving the bodies of the mid and lower lumbar 
vertebrae.  In addition, there was narrowing of the L4-L5 
intervertebral disc space compatible with disc pathology at 
that level.  The bony structures were otherwise intact and 
unremarkable.  Limitation of motion was slight, and there was 
no objective evidence of pain on motion.

In a September 1994 rating decision, the RO again confirmed 
and continued the 10 percent evaluation.  The RO reasoned 
that a rating in excess of 10 percent was not warranted 
because current findings did not show residual findings of 
psychoneurosis of greater than mild degree, nor were findings 
of a back "condition" manifested by greater than slight 
limitation of motion.  In his substantive appeal, the veteran 
stated that his back was worse, and he could hardly get 
around as a result.  The case was submitted to the Board in 
May 1996.

In January 1997 the Board noted that the regulations 
governing the rating of mental disorders had changed during 
the pendency of the appeal, and that the RO had not had an 
opportunity to adjudicate the veteran's claim under the new 
rating criteria.  The Board noted that where a law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  As such, the Board remanded the case back to the RO 
for a thorough psychiatric examination, to include an 
evaluation based on the old and new rating criteria set forth 
in the regulations governing mental disorders.  The Board 
requested that the examiner state whether the complaint of 
back pain derived from the psychiatric disorder or was a 
symptom of an organic disability.  A rationale to support 
such opinion was also requested.  In addition, the Board 
requested that the veteran be afforded a special orthopedic 
examination to determine whether the current back pathology, 
most recently identified as disc disease, was linked to the 
complaints of back pain for which service connection has been 
established.

In response to the Board's actions, the veteran was afforded 
VA psychiatric and orthopedic examinations in June 1997.  
During his psychiatric evaluation, the veteran stated that 
his nerves were completely shattered.  The veteran stated 
that he often blows up at his wife for no reason and that he 
has problems with depression.  He also complained of back 
pain.  The examiner noted that the veteran was recently 
diagnosed with degenerative joint disease, and stated that 
his back disability did not appear to be related to his 
generalized anxiety disorder.  On mental status examination, 
the examiner found the veteran to be friendly and 
cooperative.  He was not hostile or belligerent.  The 
veteran's speech was normal in rate and tone with good 
vocabulary and good grammar.  The veteran was not inhibited 
or vague.  The examiner did not note any pressured speech, 
flight of ideas or loose associations.  The veteran was not 
tangential.  No hallucinations, delusions, paranoia, or ideas 
of reference were noted.  The veteran did admit to some 
startle response and bad dreams about his war experiences.  
He appeared moderately anxious and mildly depressed.  The 
veteran exhibited mild psychomotor retardation.  He was 
oriented and alert.

The October 1997 psychological testing examiner reported that 
the veteran was diagnosed with anxiety neurosis with 
complaints of back pain during service in 1953, and that this 
diagnosis had been maintained since that time.  The examiner 
also reported that in 1953 the veteran was noted to have 
"somatic symptoms."  During the examination, the veteran 
reported that he reexperiences combat stressors in dreams of 
the dead bodies.  The veteran attributed a reduced 
involvement in activities outside the home to lack of energy 
and reduced "breath."  The veteran's most marked symptom 
was his inexplicable increased irritation, often related to 
minor events.  He reported that he avoided war movies and VFW 
meetings.  Upon physical examination, the veteran was 
observed to be cooperative with all procedures administered.  
He was slightly below average in stature and was dressed 
casually and appropriately for the setting.  The examiner 
noted that the veteran was well groomed and displayed no 
gross motor disturbance.  His speech was clear and relevant 
to context.  The veteran was oriented, but memory appeared 
impaired upon testing.  The veteran's mood was anxious and 
depressed, and affect was generally labile and consistent 
with speech content.  The examiner noted that the veteran 
became immediately tearful when speaking about the dead 
bodies that he viewed in Italy during World War II, as well 
as when he spoke of his mother's death in 1993.  The 
veteran's thought [process] was logical and goal directed.  
According to the examiner, the veteran denied suicidal and 
homicidal ideation, and evidence of psychosis was not found.  

The veteran's response to Cognistat, described as a 
neuropsychological screening device, indicated that his 
memory function was in the severely impaired range and his 
abstract reasoning ability was in the moderate range.  
Attention, orientation, language skills, constructional 
abilities, calculation abilities, and judgment were all 
within the average range.  The veteran's completion of the 
MMPI-II suggested the possibility of significant 
psychological distress, coupled with limited personal 
resources with which to deal with this distress.  According 
to the examiner, the veteran's responses suggested that he 
had a variety of physical symptoms (aches and pains, as well 
as general fatigue, etc.) for which there were no 
demonstrable physical etiology.  The examiner noted that it 
was likely that he thought very concretely and it was 
unlikely that he attributed his symptoms to stress or other 
psychological origin.  According to the examiner, it was 
further likely, and consistent with the veteran's history, 
that he went from physician to physician seeking relief from 
his physical problems.  Consistent with the veteran's report, 
he frequently experienced difficulties in interpersonal 
relationships.  Test results suggested that this heightened 
irritability occurred when his needs were not met as he 
wished, and exaggerated needs for attention appeared common.  
The examiner noted that the content scales (including the PK 
scale assessing PTSD) were not interpretable because the 
veteran's responses at the end of the scale were random or 
unselective.  The veteran's completion of the Mississippi 
Scale yielded a score of 98, below the cut-off (107) 
suggestive of PTSD.  The veteran's completion of CES yielded 
a score of 18, suggestive of exposure to a moderate level of 
combat.  The examiner also found it noteworthy that the 
psychometrician observed the veteran become tearful and 
tangential while completing the CES.  The examiner explained 
that the veteran's overall completion of test items suggested 
the presence of notable memory impairment.  Emotional 
assessment was suggestive of an anxiety disorder, not 
consistent with the full symptom picture associated with 
PTSD.

In sum, the examiner determined that the veteran's 
background, testing, and interview data suggested that a 
diagnosis of anxiety disorder was most appropriate for the 
veteran at that time.  The GAF score was 55.  The examiner 
noted that although the veteran's military record indicates 
that he had long-term anxiety-related back problems, there 
was no evidence to support this.  In addition, the examiner 
noted that there was no evidence to support the veteran's 
contentions that his back pain was related to a military 
action.  

At the time of the June 1997 orthopedic examination, the 
veteran complained of low back pain.  There were no objective 
findings upon examination.  The veteran's range of motion was 
limited due to pain.  X-rays indicated marked disc space 
narrowing at L4-L5.  There was prominent anterior osteophyte 
formations at L3 and L4.  Sacroiliac joints were normal in 
appearance.  There was no evidence of spondylolysis or 
spondylolisthesis.

In a December 1997 rating decision, the RO recharacterized 
the veteran's service-connected disability as anxiety 
disorder.  In addition, the RO increased the veteran's 
evaluation from 10 percent to 30 percent effective October 6, 
1993.  The RO also addressed the issue of the veteran's 
current degenerative joint disease.  The RO determined that 
the evidence received failed to establish any relationship 
between degenerative disc disease at L4-L5 and any disease or 
injury incurred during service.  The RO concluded that a 
claim for service connection for degenerative joint disease 
was not well-grounded.  The Board notes that the veteran did 
not subsequently appeal this decision.

The Board notes that the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has held that a rating decision issued subsequent to a notice 
of disagreement which grants less than the maximum available 
rating does not "abrogate the pending appeal."  AB v. Brown.  
Consequently, although an increased rating was assigned, the 
matter of an increased rating for anxiety disorder remained 
in appellate status.  The case was sent back to the Board in 
March 1998.

The Board found that this case presented a rating difficulty 
since it was not clear to what extent the back complaints 
were wholly or partially related to the veteran's 
psychoneurosis, or if they were manifestations of a separate 
physical disability.  The Board stated that it was important 
to determine whether the complaint of back pain was related 
to a physical or psychiatric disability since 38 U.S.C.A. § 
1155 (West 1991) prescribes evaluating disabilities based 
upon the average impairment of earning capacity resulting 
from a disability.  The Board also noted that prior to 
November 1996, the psychological factors affecting a physical 
condition were evaluated under Diagnostic Code 9505 that 
contemplated psychological factors affecting a 
musculoskeletal condition.  When there are 2 diagnoses, one 
organic and the other psychological or psychoneurotic, only 
one percentage evaluation will be assigned under the 
appropriate diagnostic code that represents the major degree 
of disability.  38 C.F.R. § 4.14 (1998); 38 C.F.R. § 4.132, 
Note (2) after Diagnostic Code 9511, effective prior to 
November 7, 1996 (1996); and 38 C.F.R. § 4.126(d) (1998).  In 
light of the foregoing, the Board determined that 
considerations in this case required further investigation by 
an orthopedist, inasmuch as the Board was prohibited from 
substituting its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The Board 
stated that although psychiatric and orthopedic examinations 
were conducted in June and October 1997, it appeared that the 
specific questions posed to the examiners remained 
unanswered.  As such, the case was again remanded for a 
medical opinion as to the relationship between the currently 
demonstrated back pathology and the veteran's back pain 
complaints, which are part of the service-connected disorder.  
Specifically, the examiner was to address the question of 
whether and to what degree the veteran's complaint of back 
pain derives from the psychiatric disorder or if it is the 
symptom of a separate organic disability.  In addition, the 
examiner was to determine which disability, the back pain or 
the psychiatric disability, was the predominant disability.

In response to the Board's actions, the veteran was 
thereafter afforded orthopedic and psychiatric examinations 
in October 1998 and November 1998, respectively.  The October 
1998 orthopedic examination was conducted by Keith J. Ure, 
M.D., a Board certified orthopedic surgeon.  At that time, 
the veteran reported back pain upon flexion and extension.  
No muscle atrophy or spasm was noted.  There was tenderness 
to palpitation localized to the region of L4 to the sacrum at 
the midline over the posterior spinous processes.  X-rays of 
the lumbosacral spine demonstrated degenerative disc disease 
at the L4-5 with disc space narrowing and sclerosis of the 
vertebral end plates.  There was also mild foraminal stenosis 
and facet joint degeneration at L4-5.  Dr. Ure concluded that 
the veteran's current chronic back pain, degenerative 
spondylosis and degenerative disc disease were secondary to 
organic pathology and not, in his opinion, in any way related 
to psychoneurosis.  Whether the initial complaints at the 
time of reported injury were due to organic disease of 
psychoneurosis was impossible to tell from the medical 
records available at that time.

With regard to his November 1998 psychiatric examination, the 
veteran was examined by Steven Buser, M.D.  At that time, the 
veteran denied any substantial psychiatric symptoms.  He did 
have some periods of dysphoria and tearfulness.  The veteran 
also reported occasional insomnia and fatigue.  He denied 
recent use of psychiatric medication, or hospitalization.  
Reportedly he had a number of friends with whom he was 
involved, and had been married in a supportive relationship 
for 55 years.  The mental status examination showed that the 
veteran was alert and oriented to person, place, time and 
situation.  His speech was of normal rate and flow.  The 
veteran had some difficulty with hearing, but was otherwise 
able to communicate well.  The veteran's affect was euthymic, 
broad in range and appropriate to content.  His thought 
process was moderately circumstantial.  There was no evidence 
of delusions or hallucinations.  Dr. Buser noted that the 
veteran had brief suicidal thoughts a few years prior, but 
denied any suicidal attempts or sustained depression symptoms 
otherwise.  The veteran also denied any current suicidal or 
homicidal ideation, intent or plan.  The veteran complained 
of on-going back pain, mild dysphoria and anxiety at times.  

Dr. Buser noted that there were no inappropriate behaviors 
during the examination; there was no evidence of obsessive or 
ritualistic behavior; no signs or symptoms of panic attacks; 
no evidence of impaired impulse control.  There was some mild 
evidence of depression, anxiety, and insomnia.  Dr. Buser 
diagnosed the veteran with adjustment disorder with mixed 
anxiety and depression as manifested by chronic difficulties 
adjusting to his lower back pain with subsequent mild to 
moderate anxiety and dysphoria.  The veteran was also 
diagnosed with chronic pain disorder with psychological and 
physical factors as manifested by chronic lower back pain 
with subsequent anxiety.  Dr. Buser also noted that the 
veteran had a separate diagnosis of degenerative disc disease 
in L4, L5 along with L5-S1.  Dr. Buser stated that the 
veteran did complain of lower back pain which had been 
chronically aggravating to the patient.  Dr. Buser noted that 
in spite of this, he was able to work for 37 years until he 
felt that the pain was too severe to continue working.  It 
did not appeared to affect his ability to adjust socially and 
he had maintained good relationships throughout this time.

A supplemental statement of the case was issued in March 
1999, and the case was subsequently returned to the Board in 
June 1999.  The veteran and his representative thereafter 
submitted a statement indicating their continued 
dissatisfaction with the most recent rating decision.  
Specifically, the veteran's representative stated, "After 50 
years of being service-connected for these combined 
disabilities, how is it that the veteran's complaints of back 
problems have been removed from being service-connected..."  
The veteran and his representative requested that the 
veteran's combined diagnosis from 1954 of Psychoneurosis, 
anxiety state, manifested by back complaints be separated to 
show a greater than 30 percent compensable evaluation for the 
psychoneurosis and a separate compensable evaluation of the 
veteran's back complaints.  

In this regard, the Board points out that the veteran is 
service-connected for a psychiatric disability alone, and not 
for a separate back disability.  In other words, although the 
veteran's service-connected psychiatric disorder is 
considered to incorporate a complaint of back pain, he is not 
separately service-connected for an organic (or physical) 
back disability. Rather, his psychiatric disability had been 
medically determined to be associated with this single back-
related symptom.  The complaint of low back pain that is 
derived from his psychiatric disability is considered a part 
and parcel of his psychiatric disability as opposed to any 
other physical low back complaints which are not derived from 
his psychiatric disability and which are derived from actual 
physical origin.  These latter symptoms are not rated as part 
of the veteran's psychiatric disability as they are due to 
other etiology.  As such, only those symptoms which have been 
associated with the veteran's psychiatric disability may be 
considered in rating his psychiatric disability.  Present low 
back physical symptoms which have been currently medically 
attributed to degenerative joint disease may not be 
considered; that disability is not service-connected.

The Board notes that the rating schedule provides that when 
there are two diagnoses, one physical (organic) and the other 
mental (psychoneurotic) presented covering the organic and 
psychiatric aspects of a single disability entity, only one 
percentage evaluation will be assigned under the appropriate 
diagnostic code determined by the rating board to represent 
the dominant degree of disability.  38 C.F.R. § 4.132, Note 
(2) after Diagnostic Code 9411, effective prior to November 
7, 1996, and 38 C.F.R. §4.126(d) (1998).  Per the provisions 
of the rating code noted above, the Board will consider 
whether the veteran's current disability is manifested 
primarily by a psychoneurotic component or by an organic 
component in the evaluation of his disability.  However, only 
the physical (organic) manifestations medically attributed to 
be manifestations of the veteran's service-connected 
psychiatric disability are for consideration.  The 
symptomatology attributed to other disability is not for 
consideration as the veteran is only service-connected for 
his psychiatric disability and any manifestations thereof.  

The veteran is assigned a disability rating based on the 
criteria for rating mental disorders under Diagnostic Code 
9400.  As noted above, the rating criteria set forth for 
rating mental disabilities changed during the pendency of 
this appeal.  The effective date of the change is November 7, 
1996.  Where a law or regulation changes after a claim has 
been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran will apply.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  However it is appropriate that 
consideration under the revised rating schedule criteria, as 
in this case, not be undertaken before such criteria became 
effective.  The Court of Appeals for Veterans Claims, 
addressing a similar matter, stated that the effective date 
rule contained in 38 U.S.C. § 5110(g) prevents the 
application of a later, liberalizing law to a claim prior to 
the effective date of the liberalizing law, since the 
Secretary's legal obligation to apply the effective date of 
the revised regulations prevents the application, prior to 
that date, of the liberalizing law rule stated in Karnas.  
Rhodan v. West, 12 Vet.App. 55 (1998).  As such, the veteran 
shall be rated only under the old criteria prior to November 
7, 1996.  After that date, the veteran will be rated under 
both the old and the new criteria, and the version most 
favorable to the veteran shall apply.  Karnas.  

Prior to November 7, 1996, the rating schedule provided for a 
30 percent rating for psychiatric disability when the ability 
to establish or maintain effective or wholesome relationships 
with people is definitely impaired; and when by reason of 
psychoneurotic symptoms the initiative, flexibility, 
efficiency, and reliability levels are so reduced as to 
result in definite industrial impairment.  In regard to the 
term "definite," the Court's determination in Hood v. 
Brown, 4 Vet. App. 301 (1993), must be considered.  In Hood, 
the Court stated that the term : "definite" in 38 C.F.R. § 
4.132, was "qualitative" in character, and invited the 
Board to "construe" the term "definite" in a manner that 
would quantify the degree of impairment for purposes of 
meeting the statutory requirement that the Board articulate 
"reasons or bases" for its decision.  In a precedent 
opinion dated November 9, 1993, the General Counsel of the VA 
concluded that "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree."  It represents 
a degree of social and industrial inadaptability that is 
"more than moderate but less than rather large."  
VAOPGCPREC 9-93 (O.G.C. Prec. 9-93). 

A 50 percent rating under the old version of Diagnostic Code 
9411 is warranted for psychiatric disability in which the 
ability to establish or maintain effective or favorable 
relationships with people is considerably impaired; and in 
which by reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  A 70 percent rating 
is warranted under the old version of Diagnostic Code 9411 
where the ability to establish or maintain effective or 
favorable relationships with people is severely impaired; and 
when the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  The old formula of Diagnostic 
Code 9411 provides a 100 percent rating for psychiatric 
disability in which: 1) the attitudes of all contacts except 
the most intimate are so adversely affected as to result in 
virtual isolation in the community; 2) when there are totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or 3) 
when the veteran is demonstrably unable to obtain or retain 
employment.  The Court has held that the Secretary's 
interpretation that the three criteria set forth in 
Diagnostic Code 9411 are each an independent basis for 
granting 100 percent, is reasonable and not in conflict with 
any statutory mandate, policy, or purpose.  Johnson v. Brown, 
7 Vet. App. 95 (1994).

Effective November 7, 1996, the rating schedule provides that 
under Diagnostic Code 9400, a 30 percent evaluation is 
warranted when the veteran exhibits occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent evaluation is 
warranted when the veteran exhibits occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is warranted for PTSD 
where the veteran exhibits occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical; 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  A 100 percent rating is 
warranted where the veteran exhibits total occupational and 
social impairment, due to such symptoms as:  gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

Alternatively, the rating schedule also provides disability 
rating criteria with regard to back impairment.  The criteria 
for back impairment have not changed during the course of the 
veteran's claim and are as follows.  

Under the criteria applicable to lumbosacral strain, the 
rating schedule provides a 40 percent rating for severe 
disability with listing of whole spine to opposite side, 
positive Goldthwait's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  A 20 percent rating is provided for 
lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  38 C.F.R. Part 4, Diagnostic Code 5295.  
Under the criteria applicable to limitation of motion of the 
back under Diagnostic Code 5292, the rating schedule provides 
a 40 percent rating for severe limitation of motion of the 
lumbar spine; and a 20 percent rating for moderate limitation 
of motion of the lumbar spine.  Under the criteria applicable 
to intervertebral disc syndrome Diagnostic Code 5293, the 
rating schedule provides a 60 percent rating for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk or other 
neurological findings appropriate to site of diseased disc 
and little intermittent relief; a 40 percent rating for 
severe intervertebral disc syndrome with recurring attacks 
with intermittent relief; and a 20 percent rating for 
moderate intervertebral disc syndrome with recurring attacks.  


Prior to November 7, 1996

Prior to November 7, 1996, the evidence of record showed that 
the veteran continuously complained of persistent back pain; 
however, there is no medical opinion regarding the etiology 
of that back pain.  As such, in affording the veteran the 
benefit of the doubt, the Board will consider that his back 
complaints were solely associated with his psychiatric 
disorder.  The only medical evidence for consideration prior 
to November 7, 1996, was VA outpatient records and the July 
1994 examination.  This evidence showed that the veteran 
complained of continuous back pain which he asserted had 
worsened and prohibited him from effectively performing any 
activities in the morning, as noted in his substantive 
appeal.  It appears that at that time, the veteran did not 
have any other complaints of psychiatric symptomatology 
associated with his anxiety disorder.  

The Board is willing to afford significant probative value to 
the veteran's contentions regarding the severity of his 
anxiety disorder with associated back complaints in light of 
the lack of psychiatric evidence prior to November 7, 1996.  
As such, based on the aforementioned evidence and in 
resolving all doubt in the veteran's favor, the Board finds 
that the veteran exhibited considerable industrial impairment 
due to his back complaints as related to his anxiety 
disorder.  However, severe social impairment was not shown as 
no social impairment was noted, nor was severe industrial 
impairment shown as the objective testing only showed no more 
than moderate disability.  Again, the Board is resolving all 
doubt in the veteran's favor in finding considerable 
industrial impairment in light of the objective findings 
since the Board is willing to accept, in this instance, the 
veteran's complaints of back pain as the basis for finding 
considerable industrial impairment.

Alternatively, the Board notes under the rating schedule, in 
order for the veteran's back complaints, those which are part 
of his service-connected psychiatric disability, to warrant a 
rating in excess of 50 percent under the rating criteria for 
actual back impairment, the back complaints would have to 
meet the criteria for a 60 percent rating under Diagnostic 
Code 5293 as diagnostic codes 5292 and 5295 do not have 
ratings in excess of 40 percent.  Under Diagnostic Code 5293, 
the back symptoms must be more than severe, they must be 
pronounced.  (See 38 C.F.R. § 4.71a, Diagnostic Code 5293).  
In the veteran's case, his complaints of back pain, which 
were solely attributed to psychiatric disability, therefore 
must have been productive of pronounced disability in order 
to warrant a higher than 50 percent rating under Diagnostic 
Code 5293.  Even assuming all back disability was due to 
psychiatric impairment, the medical evidence of record does 
not show that the veteran's back complaints were severe 
enough to warrant the maximum 60 percent rating under 
diagnostic code 5293 since the veteran exhibited no more than 
moderate limitation of motion which was pain-free, and no 
other symptomatology, neurologic or otherwise.  

Accordingly, the schedular criteria for a rating of 50 
percent for anxiety disorder with complaints of back pain, 
prior to November 7, 1996, have been met, however a rating in 
excess of 50 percent was not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.129, 4.130, 4.132 Diagnostic 
Code 9400 (1996).  


After November 7, 1996 

A review of the medical evidence after November 7, 1996 shows 
that the veteran suffers from considerable industrial 
impairment.  He suffered from inexplicable increased 
irritation, often related to minor events.  Moreover, the 
veteran's memory is severely impaired, and his mood is 
anxious and depressed.  The medical evidence further 
indicates that the veteran frequently experiences 
difficulties in interpersonal relationships.  The veteran's 
thought process is moderately circumstantial.  The evidence 
indicates that the veteran exhibits some symptoms which 
warrant a 30 percent evaluation and other symptoms which 
warrant a 50 percent evaluation.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
In light of the veteran's severe memory loss, as well as his 
back pain, the Board finds that the veteran meets the 
criteria for a 50 percent evaluation under the old and the 
new regulations in effect as of November 7, 1996.  However, 
there is no evidence of delusions or hallucinations, and the 
veteran denied any current suicidal or homicidal ideation, 
intent or plan.  Moreover, the veteran's anxiety disorder is 
not productive of obsessional rituals; illogical speech; the 
inability to function independently; impaired impulse 
control; spatial disorientation or a neglect of personal 
appearance and hygiene.  The lack of the aforementioned 
symptomatology, as well as the veteran's good interpersonal 
skills, and his ability to work for many years show that the 
veteran's PTSD does not rise to a level warranting a 70 
percent evaluation under either the old or the new criteria.

Alternatively, as noted above, the Board notes under the 
rating schedule, in order for the veteran's back complaints, 
those which are part of his service-connected psychiatric 
disability, to warrant a rating in excess of 50 percent, the 
back complaints would have to meet the criteria for a 60 
percent rating under Diagnostic Code 5293.  As noted, under 
that diagnostic code, the back symptoms must be more than 
severe, they must be pronounced.  (See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293).  In the veteran's case, his complaints 
of back pain which are solely attributed to psychiatric 
disability therefore, must be productive of pronounced 
disability in order to warrant a higher than 50 percent 
rating under Diagnostic Code 5293.  A review of the medical 
evidence does not show this level of disability.  
Specifically, the medical evidence of record does not 
indicate that the veteran suffers from a pronounced back 
disability with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm.  Furthermore, the orthopedic examiner attributed the 
veteran's current back complaints to his organic back 
disability and not to his psychiatric disability.  Moreover, 
while psychiatric examinations noted somatic back pain, this 
manifestation of the veteran's psychiatric disability is not 
the "dominant degree of disability" in light of the 
orthopedic report; rather his psychological manifestations 
are the dominant component of his disability.  As such, the 
veteran is properly rated under the diagnostic code 
appropriate for his anxiety disorder.

In sum, the Board emphasizes that it is again resolving all 
doubt in the veteran's favor in finding that the veteran has 
exhibits occupational and social impairment with reduced 
reliability and productivity due to severe impairment of 
short and long-term memory and disturbances of motivation and 
mood.  However, the veteran's anxiety disorder is not 
productive of suicidal or homicidal ideation; obsessional 
rituals; illogical speech; the inability to function 
independently; impaired impulse control; spatial 
disorientation; nor has there been a neglect of personal 
appearance and hygiene.  

Accordingly, the schedular criteria for a rating of 50 
percent, but not more, for anxiety disorder with complaints 
of back pain, since November 7, 1996, have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.129, 
4.130, Diagnostic Code 9400-9440 (1998).


ORDER

Entitlement to a 50 percent evaluation for anxiety disorder 
is granted, subject to the law and regulations governing the 
payment of monetary benefits.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals



 

